Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-22 are pending in the application. This is a Non-Final Rejection.


                                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented/determining, based on a time associated with the event and a timestamp associated with the second information, that the event was not controllable by the user/based on the determining that the event was not controllable by the user, continuing presenting the first content item to the user. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm – i.e. advertising/marketing activities or behaviors, business relations/sales activities: “Many entities advertise goods and/or services using commercials on television, webpages, and/or via other media. Advertisers may prefer to target advertisements based on whether a consumer is likely to be interested in their goods and/or services. However, conventional methods of determining targeting information can be unreliable and inaccurate. There is an ever-present need for more reliable and accurate ways to target advertisements and other content to specific consumers and consumer demographic groups. “, “Various features described herein may provide targeting information for advertisements and other content. Various features may further provide techniques for re-engaging a user if the user stops viewing or otherwise consuming content. For example, content management functionalities may be implemented to maintain a user's interest. “ The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device/sensor(s)/data gathering (receiving, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user and second information associated with an environment of the user). The computing device and the sensor(s) represent generic computing elements. Data gathering via sensor(s) – i.e. receiving physical motion/environment data via sensor(s)- represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a computing 
Independent claims 9, 16 are directed towards a system and computer readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-8, 10-15, 17-22 further include the additional limitations of data gathering (received signal strength indication for a device associated with the user, the second information indicates that one or both of a security sensor or a doorbell has been activated), a user device. The user device represents a generic computing element. Data gathering (received signal strength indication for a device associated with the user) represents insignificant extra-solution activity. Data gathering (the second information indicates that one or both of a security sensor or a doorbell has 



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-22.




Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Prior art rejections have been overcome
	Examiner agrees. The prior art rejections have been overcome, and have been withdrawn.

				Claims do not recite an abstract idea. These particular steps could not be performed exclusively in the mind.
	Examiner notes that the claimed invention does recite an abstract idea, including the abstract concept of a mental concept. The claimed limitations that do recite the abstract concept of a mental concept could be performed by a person in the mind or using pen/paper, as part of an 

				Claims do not recite a “commercial interaction”. Office has not shown how any of the Claim 1 features involves, much less explicitly recites, a commercial interaction. Even if the claims, under their broadest reasonable interpretation, contained an element that might read on an advertisement is not enough to show that the claim is actually reciting a commercial transaction. Such an assertion of ineligibility is too broad – see MPEP 2106.04(a)(1), example vi.
	Examiner respectfully disagrees that the “Office has not shown how any of the Claim 1 features involve, much less explicitly recites, a commercial interaction”. The following claimed limitations recite the abstract concept of an advertising/marketing activity or behavior, which represents a method of organizing human activity as well as a commercial interaction, and has been identified as an abstract idea by the 2019 PEG: determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented/determining, based on a time associated with the event and a timestamp associated with the second information, that the event was not controllable by the user/based on the determining that the event was not controllable by the user, continuing presenting the first content item to the user. 
	
				claims integrate any alleged abstract idea into a commercial interaction
				Claims comprise a practical application of any such abstract idea in a way that imposes a meaningful limit on the application of any such abstract idea.
	Examiner respectfully disagrees. This judicial exception is not integrated into a practical application.  There are no additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field, or that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claim 1 includes the additional limitations of a computing device/sensor(s)/data gathering (receiving, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user and second information associated with an environment of the user). The computing device and the sensor(s) represent generic computing elements. Gathering data via sensor(s) represents insignificant extra-
	Examiner notes that, as per MPEP 2106.05(e), “ The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. The considerations described in MPEP § 2106.05(a)-(d) are meaningful limitations when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application. “ As noted in the Office Action above, the claimed invention does not include any additional elements that, alone or in combination, represent significantly more than the recited abstract idea itself.

				The steps of “receiving, by a computing device, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user and second information associated with an environment of the user”, “determining, based on a time associated with the event and a timestamp associated with the second information, that the event was not controllable by the user” are not only necessary for performing claim 1, but also fundamentally rooted in technology. These steps use technology to “based on  the determining that the event was not controllable by the user, continue[e] presenting the first content item to the user. 
Regarding the “receiving, by a computing device, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user and second information associated with an environment of the user” limitation: the computing device and the sensor(s) represent generic computing elements- the Spec. describes the sensor as “sensors, such as motion, sound, eye, or temperature sensors, and the like.” The computing device is described in the 
	Regarding the claimed limitations of “Determining…item being present”, “determining...was not controllable by the user”, “based on …to the user”: as noted in the Office Action above, these claimed limitations do recite an abstract idea. They do not represent/not considered as additional elements of Claim 1.
		
				Step 2B: claims add significantly more than any alleged abstract idea
				Office Action fails to address why the combination of all of the steps as presented in the claims is not more than the alleged abstract idea
	Examiner respectfully disagrees that the “Office Action fails to address why the combination of all of the steps as presented in the claims is not more than the alleged abstract idea”. The Examiner has identified, in the previous as well as the current Office Action above, the claimed limitations that do recite an abstract idea, the additional elements of the claimed invention, and has provided a reasoning as to why they do not, alone or in combination, integrate the judicial exception into a practical application, or represent significantly more than the recited abstract idea itself. See Office Action above for detailed, reasoned 35 USC 101 analysis.

				Office fails to establish that the particular way to use the “second information” is well-understood, routine, or conventional
	Examiner has addressed all of the claimed limitations of Claim 1 in the previous Office Action as well as the current Office Action above, including the claimed limitations that related to the “second information”. The 35 USC 101 analysis above, which includes the detailed and reasoned analysis of the claimed limitations that related to the “second information”, is reproduced below: Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented/determining, based on a time associated with the event and a timestamp associated with the second information, that the event was not controllable by the user/based on the determining that the event was not controllable by the user, continuing presenting the first content item to the user. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm – i.e. advertising/marketing activities or behaviors, business relations/sales activities: “Many entities advertise goods and/or services using commercials on television, webpages, and/or via other media. Advertisers may prefer to target advertisements based on whether a consumer is likely to be interested in their goods and/or services. However, conventional methods of determining targeting information can be unreliable and inaccurate. There is an ever-present need for more reliable and accurate ways to target advertisements and other content to specific consumers and consumer demographic groups. “, 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/18/2022